Hamer, J.,
dissenting.
I am unable to agree with' tke views expressed in the majority opinion. Tke marriage took place March 18, 1916. Tke judgment was not rendered until tke 3d day of June, 19Í6, two and one-kalf months after-wards. Tke mere fact tkat a case was pending against tke prospective husband would confer- no lien upon *418the land. Besides, there were other defendants in the case. The case might be continued or compromised or settled. The other defendants, might pay in case a judgment should be rendered. I see nothing to prevent Mrs. Acom from getting a good title to the land which her husband promised to convey to her, and which he did convey to her, and which became her homestead.
As to the home, the plaintiff, is shown to be the owner, and the prayer seeks an order enjoining the defendants and each of them from proceeding with the advertisement and sale of the land and that such injunction be made perpetual. I think the creditors have failed to make a case against the land. There is no evidence tending to show that the plaintiff participated in any fraud or attempted fraud.
Mrs. Acom testified that she was a widow, and that she married her husband to get a home for herself and for her daughter. The daughter- was 14. The mother was therefore approaching middle life. By the fact that her brother had recently married she was ousted of the home with him which she had previously occupied after the.death of her husband. It was natural for a woman, always handicapped in the struggle of life by her sex, to marry for a husband and a home if she could get them, and especially if she had a child she was not well able to provide for. Perhaps no man is quite able to understand the anxieties of a woman thus circumstanced. It must be apparent to every person of mature years and observation that marriages with the purpose of getting a home are not uncommon. That a husband comes with the home should be no objection. Her husband had a right to give the little 8-0-acre homestead to her, and he did so. Because he was in debt did not deny him the privilege to get married, nor did it hinder him from providing his wife with the home that was necessary to both of them in their new condition. It is dangerous to- the welfare-of society to deny a man and woman the right to get married and to deny them a *419home because the man is in debt at the time the marriage takes place.
I do not feel like putting a lever under the homestead right of these people to pry them loose from what I conceive they, are justly entitled to, even against the claims of creditors, especially contingent creditors. I think the burden of proof is upon the creditors to show that the transfer of the land made to the wife was fraudulent, that it was made after a judgment rendered, and that she knowingly participated in a fraud with the sole motive of assisting her husband to defeat creditors who were known to have valid claims. She had a right to marry him for a husband and for a home. Husbands and homes go together, and they ought to. She had a chance to get a home and a husband at the same time. She took the chance and got them both. The majority opinion would leave her without a home, although the creditors had no lien on the home at the time she married him, and the claim was contingent and shadowy. It will be a dangerous thing, a very dangerous thing, if the creditors can go behind the marriage certificate and enforce the lien of a judgment which had no existence at the time the ceremony was performed and the certificate issued, nor until after the homestead right attached.
I think it is clearly against public policy to make the lien of this judgment in effect relate back to a time before the judgment was procured and before the plaintiff and her husband were married. If this farm can be taken away from the plaintiff, then the husband is to be considered as performing a fraudulent act as to his creditors because he contemplates marriage, and then becomes a husband and gives his wife a little homestead. To hold for the creditors is to say that a man has no right to get married and to give a homestead to his wife unless he is out of debt, and that if the wife marries him she gets no home that she can keep, although her husband is willing that she may have it and conveys it to her by a good and sufficient *420deed before tbe judgment is obtained, and when there is no certainty that it will be obtained. No illustration can be plainer than this case itself. The husband had incurred a contingent liability, as he was jointly obligated with, others. No one could know what the result might be. Suppose we give this majority opinion its natural effect. It would mean that no marriageable woman can take a husband if he furnishes her with a home unless he is solely without obligations of any kind. There must be no liability on any bond in any judicial proceeding, or upon the bond of any officer, or any contingent liability of any kind. If there is, and the woman marries him, she is likely to be thrown out and left without the homestead that the statute contemplates she is entitled to as a matter of right.
If Mrs. Acorn and her husband got married and a part of the transaction contemplated was the conveyance of this tract of land to Mrs. Acom, and it was conveyed to her, it is immaterial whethér a. part of the transaction may have been in some respects irregular or questionable, as the land in any event is not to lose its homestead character. McMahon v. Speilman, 15 Neb. 653; McHugh v. Smiley, 17 Neb. 626.
That this court will most zealously defend the rights óf the owner of the' homestead, see Van Doren v. Wiedeman, 68 Neb. 243, where this court held that a sheriff’s deed, made in pursuance of a sale of a debtor’s homestead which, at the time of the levy, was occupied as such by the debtor and his family, will not divest the debtor of his title to the homestead nor invest the purchaser with any title thereto. In that case Mrs. Van Doren asked for the surplus, and the trial court held that she waived her homestead right by reason of the fact that she demanded the Surplus. But this court held that Mrs. Van Doren was not bound, although' her husband had signed the receipt with her for the surplus. While the homestead had been sold and Mr. and Mrs. Van Doren receipted for the excess of the purchase price above the amount of th'e execution, yet this court *421protected the homestead and held they were not bound by what they had done.
Suppose that Acom, instead of conveying the land to Mrs. Acom, had conveyed it to somebody else for a valid consideration, would anybody contend that the grantee would not have title to the premises? No consideration can be more substantial than the consideration of marriage. Mrs. Acom by this marriage linked her life and her companionship with Acom for the uncertainties of half a lifetime to come. Is that worth nothing?
The deed to Mrs. Acom conveying her the land appears to have been recorded on May 4, 1916, and was delivered to her a few days after the marriage. The action brought in the district court for Douglas county by George Ziegler against James D. Raitt, Fred A. Acom, and Gilbert A. Palmer was commenced on the 8th day of January, 1916. There appears to have been an amended petition filed in that case, and there was a first trial beginning on April 19, 1916. At this trial the jury failed to agree upon a verdict. At the second trial the jury arrived at a verdict on the 3d day of June 1916. It is stipulated by counsel that a judgment was obtained in that case on the 3d day of June, 1916, in favor of Ziegler and against said James D. Raitt, Fred A. Acom and Gilbert A. Palmer. The petition in that case alleges an oral contract in a land transaction and a conspiracy. Plaintiff had trouble to prove it, because the jury did not agree at the first trial. The subjects considered in that case seem to have included alleged mortgages, accreted lands, and titles possibly defective, and a wide field of controversy was covered. The majority opinion refers to the alleged merits of that controversy, which we are of course unable to determine in this case.
The view of the writer is that plaintiff’s husband had a right to convey to her the little homestead without any reference to the uncertainties of the Ziegler case, and that Mrs. Acom had a right to receive the *422title, and that she should not he deterred from marrying Acom or receiving a deed to the homestead because of any possible uncertain financial condition of her husband. Besides, there is no evidence that she knew of his financial embarrassment in the Ziegler case, or anything about it. And when men go courting they are said to put “the best foot foremost.” I think an ancient rhymster put it something like this:
“When people do a-courting go,
They always go with pomp and show,
And aye the foot
They foremost put
Is just the foot most comely.”
1 can understand that the little home may have been given to Mrs. Acom with a sort of generous, manly gallantry and a splendid munificence of manner, just as if it were but a single rose and the giver was the owner of an unbounded garden. In the view of the writer the majority opinion as to the homestead is only the law because it is declared' to be so, but I would not allow the injunction as to the personal property, and in that respect the majority opinion seems to be right. The husband had .only the lawful right to provide his wife with a homestead, and the personal property should be subjected to the payment of his debts.
This case is properly a subject for the consideration of the women of the state, and especially those who desire to preside in homes of their own where they do not stand in fear of a writ in the hands of the sheriff to disposess them because of some contingent debt of the husband not adjudicated to be valid until after the marriage is solemnized. As the law always grows and always grows in the direction of civilization and humanity, let us anticipate its immediate further growth as the rights, duties, and privileges of women, increase and approach the rights, duties and privileges of men.